Citation Nr: 1342436	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-17 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for service connection for bilateral hearing loss.  In November 2010, the Veteran filed a Notice of Disagreement.  The RO then furnished the Veteran a Statement of the Case in June 2012, and the Veteran filed a Substantive Appeal, Form 9, in June 2012.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran did not request a hearing in his substantive appeal, Form 9.  However, in a statement submitted in August 2013, the Veteran requested to appear personally before the Board to present testimony.  The Board subsequently sent a letter to the Veteran to clarify his request.  On December 5, 2013, the Board received the Veteran's response, which included a request to appear at a hearing before a Veterans Law Judge at his local regional office.  

In light of the above, the case must be remanded to the RO to schedule the Veteran for a hearing before the Board.  See 38 C.F.R. § 20.700(a) (2013).

Accordingly, the case is REMANDED for the following action:

The Veteran must be scheduled for a Travel Board hearing before the Board. The Veteran and his representative must be provided proper notice of the date and time of the scheduled hearing. This notification must be documented in the claims file. After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


